DETAILED ACTION
1.	The communication is in response to the application received 03/16/2021, wherein claims 1-20 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 10/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: ¶0012 recites “the camera may be able to detect human activity using co-occurrence earlier would be possible using a human detector.”  (emphasis added). It appears this should read as “the camera may be able to detect human activity using co-occurrence earlier than would be possible using a human detector.”  Please check and update accordingly. Appropriate correction is required.

Claim Objections
5.	Claim 3 is objected to because of the following informalities: the claim reads “wherein classifying the particular portions of the first set of images as indicative of human activity comprises determining that the particular portions of the first set of images depict movement of an object that moves in co-occurrence with human motion.” Based on ¶0012 of the specification, it appears the foregoing limitation pertains to the situation when the person is occluded from the camera. For clarity, it is recommended to show this condition. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebling et al. US 8,761,436 B2, in view of Lim et al. US 2019/0035047 A1, hereinafter referred to as Ebling and Lim, respectively.Regarding claim 1, Ebling discloses “A method, comprising: detecting a person in an image captured by a camera [Video surveillance system 1 (Fig. 1) with cameras 3 positioned to monitor a surveillance scene, where moving objects (e.g. people) can be monitored, i.e. a person(s) can be detected]; in response to detecting the person in the image captured by the camera, determining optical flow in portions of a first set of images that are captured by the camera [From an image sequence of said surveillance scene, an optical flow field (see for e.g. Fig. 2) can be calculated. Refer to col. 5 lines 24-38. Also see col. 2 lines 28-39]; determining that particular portions of the first set of images satisfy optical flow criteria [Since “optical flow criteria” is not defined as claimed and given its BRI, said criteria can be interpreted as meaning the optical flow fields correlate with any one of a plurality of movement patterns. For e.g., the velocity vectors can be convergent, divergent, etc. See col. 5 lines 39-55. Also see col. 6 lines 10-15 and lines 28-30. See Lim below regarding more explicit support of satisfying optical flow criteria]; in response to determining that the particular portions of the first set of images satisfy optical flow criteria [The foregoing is construed as, in response to a match between the optical flow field and one of the plurality of movement patterns. In other words, once a movement pattern has been identified (col. 5 lines 56-60), the surveillance situation in the captured scene can be classified via classification module 8], classifying the particular portions of the first set of images as indicative of human activity [The optical flow field can be classified via classification module 8 as a scene that depicts people fleeing or flowing together, or movements that are classified as chaotic or exhibiting panic (e.g. col. 5 lines 56-62)]; receiving a second set of images captured by the camera after the first set of images [Ebling in col. 5 lines 18-26 and lines 30-38 describes image sequences of the surveillance scene; hence, the methods of Ebling can be performed on more than one image sequence.  Further, col. 5 lines 39-44 show movement patterns may be identified in the image sequence and/or in the surveillance scene. This can be understood as the surveillance scene itself could represent one image set while the image sequence represents another set]; and determining that the second set of images likely shows human activity based on analyzing portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity.”  [It appears Ebling’s methods for determining movement patterns of objects in a surveillance scene can be applied to a plurality of image sequences (col. 5 lines 18-26 and lines 30-38). Also movement patterns can be identified in the image sequence and/or in the surveillance scene (col. 5 lines 39-44). The foregoing suggests a correspondence in the captured image sequences of the video surveillance system (Fig. 1). Based on comparisons with the movement patterns, the determined optical flow fields can be classified according to the types of human movements detected] Although Ebling discloses the aforementioned features, Lim from the same or similar field of endeavor is brought in to more explicitly teach “determining that particular portions of the first set of images satisfy optical flow criteria” [See ¶0178 where optical flow can be computed only when criteria as indicated are fulfilled]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Ebling for identifying and classifying movement patterns in an image sequence of a surveillance scene (abstract), to add the teachings of Lim as above to provide methods for image capturing devices that feature intelligent use of hardware generated statistics to help improve resource efficiency (¶0001).
Regarding claim 2,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein determining that the second set of images likely shows human activity based on analyzing the portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity comprises detecting optical flow in the portions of the second set of images that correspond to the particular portions of the first set of images that are classified as indicative of human activity.  [In col. 5 lines 14-44, Ebling shows image sequences of the surveillance scene can be captured and transferred to a calculation module which the calculates optical flow fields. Replacement of the oldest image with the newest image in a sequence can also be construed as a 2nd sequence. Based on the foregoing, detected patterns of human activity (e.g. fleeing, etc. col 5 lines 59-60) can be identified and subsequently classified]
Regarding claim 5,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein classifying the particular portions of the first set of images as indicative of human activity comprises determining that the particular portions of the first set of images correspond to a human trajectory through a scene captured by the camera.”   [Fig. 2 for e.g. shows the movement patterns of people in a surveillance scene converging towards center 12. The lines depict the movements which can be understood as trajectories. Similar trajectories can be also seen in Fig. 5 illustrating chaotic movement patterns]
Regarding claim 6,  Ebling and Lim teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein determining that the second set of images likely shows human activity based on analyzing portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity [Same as claim 2 above] comprises detecting motion along the human trajectory through the scene captured by the camera.”  [The classification of movement patterns of people (Figs. 2-5) are determined via Ebling’s approach in col. 5 lines 18-63. Said approach can be applied to the image sequences of the surveillance scene. Further, movement patterns may be identified in the image sequence and/or in the surveillance scene]
Regarding claim 12,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein the first set of images includes consecutive images captured by the camera, the consecutive images including the image in which the person was detected.”  [See col. 5 lines 30-33, i.e. image sequence across at least two and preferably more than ten images of a surveillance scene (Fig. 1) captured by cameras]
Regarding claim 15,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein determining optical flow in portions of the first set of images comprises comparing pixel values in corresponding portions of consecutive images.” [See col. 5 lines 26-38 where optical flow field is created by considering the translatory movements of pixels/regions in the images of the image sequence. Also reference col. 2 lines 28-39]  
Regarding claim 17,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “comprising: in response to determining that the second set of images likely shows human activity based on analyzing portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity, generating a notification that indicates that human activity was likely detected.”  [See transmitted message following the assignment of the movement pattern via notification module (col. 5 lines 60-63)]
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to support for the computers, see for e.g. Fig. 1 of Ebling which illustrates the video surveillance system which is designed as a computer system (col. 2 lines 5-17 and col. 5 lines 14-17).
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to support for the computers, see for e.g. Fig. 1 of Ebling which illustrates the video surveillance system which is designed as a computer system (col. 2 lines 5-17 and col. 5 lines 14-17). Also reference claim 14 of Ebling.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Nakamura et al. US 2010/0277572 A1, hereinafter referred to as Nakamura.
Regarding claim 7,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling further discloses “wherein determining that the second set of images likely shows human activity based on analyzing portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity [Same as claim 2 above] However Ebling and Lim do not disclose “comprises determining that a matching percentage between portions of the second set of images that exhibit optical flow and the particular portions of the first set of images exceeds a threshold matching percentage.” Nakamura on the other hand from the same or similar field of endeavor is found to teach the foregoing features. [See Claim 6 where a change in optical flow between frames is calculated and matching features between said frames when the determined optical flow is greater than or equal to a prescribed threshold value] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim, to add the teachings of Nakamura as above to provide methods for reducing the time before a tracking process is performed again in calculating the position and orientation of an image capturing device or an object (abstract).
Claims 8 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Storer US 2020/0314356 A1, hereinafter referred to as Storer.
Regarding claim 8,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not teach the features of claim 8. Storer on the other hand from the same or similar field of endeavor discloses  “comprising generating a bounding box around the detected person, wherein classifying the particular portions of the first set of images as indicative of human activity comprises: determining that the particular portions of the first set of images have less than a threshold overlap with the bounding box.”  [See ¶0064 regarding the overlapping of bounding boxes being less than a threshold amount]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim to add the teachings of Storer as above to provide techniques for optimizing video review using motion recap images (¶0002) so as to help overcome past problems in the amount of time, money, and computing resources needed for identifying interesting events when inspecting video (¶0003).
Regarding claim 9,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not teach the features of claim 9.  Storer on the other hand from the same or similar field of endeavor discloses  “wherein the particular portions of the first set of images comprise segments of a grid overlaid on each image of the first set of images, the method comprising generating a gridded representation of the particular portions of the first set of images that are classified as indicative of human activity.”  [See Fig. 2C (0035) and Fig. 4E of Storer regarding overlaid grids on the images depicting human motion]  The motivation for combining Ebling, Lim, and Storer has been discussed in connection with claim 8, above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Zhang et al. US 2019/0171871 A1, hereinafter referred to as Zhang.
Regarding claim 10,  Ebling and Lim teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not teach the features of claim 10.  Zhang on the other hand from the same or similar field of endeavor discloses  “wherein the gridded representation includes binary representations indicating whether each portion of the first set of images is indicative of human activity.”  [¶0056 appears to describe a bounding box that frames the region of interest which employs a segmentation mask (i.e. a matrix or a grid with binary values that show whether a pixel belongs to the object or not. See Figs. 10B-10C for example of a the grid] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim to add the teachings of Zhang as above that provide a system for optimizing pose estimation of an object within acceptable time constraints using computing devices having limited computing resources (e.g. smartphones) (¶0008).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Sundaresan et al. US 2016/0267325 A1, hereinafter referred to as Sundaresan.
Regarding claim 11,  Ebling and Lim teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not teach the features of claim 11.  Sundaresan on the other hand from the same or similar field of endeavor discloses “wherein the gridded representation includes gradient representations indicating a degree to which each portion of the first set of images is indicative of human activity.” [¶0042 describes motion-based tracking of an object across video frames. A bounding box contains points of said object on a rectangular grid. Tracking the object may be based on one or more gradients (x, and y gradients)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim to add the teachings of Sundaresan as above to provide improved image processing methods to facilitate detecting and/or tracking objects in images, which typically demand a relatively large amount of time, memory and energy resources ((¶0003-0004).
Claims 13 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Ruf et al. US 2016/0163064 A1, hereinafter referred to as Ruf.
Regarding claim 13,  Ebling and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not further disclose the features of claim 13. Ruf on the other hand from the same or similar field of endeavor teaches “wherein a first image of the consecutive images is the image in which the person was detected.”  [See ¶0106 where object detection can be performed in a first portion of a first image] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim to add the teachings of Ruf as above to provide techniques for resource-adaptive object detection and tracking based on available resources; hence, efficient parallelization in multiple threads can be achieved (¶0011).
Regarding claim 14,  Ebling and Lim teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not further disclose the features of claim 14. Ruf on the other hand from the same or similar field of endeavor teaches “wherein a final image of the consecutive images is the image in which the person was detected.”  [See ¶0106, where object detection can be performed in a second portion of a further image immediately succeeding the other images. This is taken to mean the final image]  The motivation for combining Ebling, Lim, and Ruf has been discussed in connection with claim 13, above. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ebling, in view of Lim, and in further view of Nogami et al. US 2012/0235805 A1, hereinafter referred to as Nogami.Regarding claim 16,  Ebling and Lim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Ebling and Lim however do not teach the features of claim 16.  Nogami on the other hand from the same or similar field of endeavor discloses “wherein the optical flow criteria include criteria for at least one of optical flow magnitude or optical flow direction of the portions of the first set of images.”  [See the optical flow conditions specified in Fig. 29] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging techniques of Ebling and Lim to add the teachings of Nogami as above to provide determined motion effects based on optical flow calculations that can be displayed to the driver of a vehicle in accordance with the traveling state of said vehicle, such that the driver can recognize the displayed information without discomfort (abstract). 

Allowable Subject Matter
7.	Claims 3, 4, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
3. The method of claim 1, wherein classifying the particular portions of the first set of images as indicative of human activity comprises determining that the particular portions of the first set of images depict movement of an object that moves in co-occurrence with human motion.  
4. The method of claim 3, wherein determining that the second set of images likely shows human activity based on analyzing the portions of the second set of images that correspond to the particular portions of the first set of images classified as indicative of human activity comprises determining, based on detecting motion of the object that moves in co-occurrence with human motion, that the second set of images likely shows human activity.  
18. The method of claim 1, comprising: detecting a non-human object in a second image captured by the camera; 43Attorney Docket No. 45276-0056001 in response to detecting the non-human object in the second image captured by the camera, determining optical flow in portions of a third set of images that are captured by the camera, wherein the third set of images includes the second image; determining that particular portions of the third set of images satisfy optical flow criteria; in response to determining that the particular portions of the third set of images satisfy optical flow criteria, classifying the particular portions of the third set of images as indicative of non-human object motion; receiving a fourth set of images captured by the camera after the third set of images; and determining that the fourth set of images likely shows non-human object motion based on analyzing portions of the fourth set of images that correspond to the particular portions of the third set of images classified as indicative of non-human object motion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486